Citation Nr: 1527107	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-05 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for osteoarthritis with chondromalacia of the right knee, to include as secondary to service-connected osteoarthritis with ischia tuberosity, of the left hip with shortening of the left leg and deformity of the femur.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970, with an additional two months and seven days of active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes the effort to provide a VA examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's evaluation of the claimed disability will be a fully informed one.  Id.  

In the instant matter, the Veteran has been afforded two VA medical examinations in association with his service-connection claim.  In December 2010, the Veteran was examined and an opinion regarding the etiology of his present osteoarthritis of the right knee was given.  In that opinion, the VA examiner stated that it was her opinion that the Veteran's service-connected osteoarthritis of the left hip contributed partly to his right knee problem but also stated that it is less likely than not related or causing his right knee problem.  She also stated that the problem was more likely cause by mild degenerative arthritis due to the normal aging process.  

In November 2012, the Veteran was again afforded a VA examination with the same examiner to address the issue of aggravation, secondary to the Veteran's right hip and leg condition.  In the resulting report, the examiner does not give an actual opinion regarding aggravation, but states that the Veteran's knee condition is clearly more severe than the baseline condition.  She also asserts that the examination revealed essentially the same findings from the 2010 examination.  

The Board finds that both VA examinations are inadequate for it to make a decision in this matter.  The December 2010 examination is contradictory in that it attributes the Veteran's right knee disability to his service-connected left hip disability, but then also states that the two conditions are not likely related.  Beyond a discussion of a possible arthritis due to aging, there is no discussion that would help the Board rectify the contradictory conclusions of the VA examiner who rendered that opinion.  

Likewise, the Board finds the second opinion is also inadequate as it is also contradictory.  That report does not actually give an opinion on whether the Veteran's right knee disability is related to his left hip and knee disability, but rather only discusses the issue of aggravation.  Further, when addressing the question of aggravation, the VA examiner stated that the current severity of the Veteran's right knee disability is clearly greater than the baseline severity.  However, the opinion was based purely on the results of the examination in December 2010 and November 2012, not from the actual onset of the Veteran's right knee osteoarthritis and the VA examiner states that the Veteran's right knee is essentially unchanged from the 2010 examination.   The Board also notes that the VA examiner refers to an onset of symptoms 15 years prior, as opposed to an onset in 1968, which she recorded in 2010.  Thus, the Board finds that this opinion is also inadequate as it fails to address the issue of secondary service connection and also fails to support its conclusion regarding aggravation with an analysis that the Board may use in rendering an opinion.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination with an appropriate specialist, such as an orthopaedist, to address the issue of secondary service connection for the Veteran's osteoarthritis with chondromalacia of the right knee.  The complete physical and electronic claims file, including a complete copy of this remand, should be made available to the examining physician.  All appropriate tests and procedures should be conducted.

The physician chosen to conduct the examination should take a thorough medical history from the Veteran, to include any past injuries to his right knee and the onset of symptoms related to his osteoarthritis of the right knee.  The VA examiner should then provide the following opinions:

Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's claimed osteoarthritis of the right knee is proximately due to or the result of the Veteran's service-connected osteoarthritis with ischia tuberosity, of the left hip with shortening of the left leg and deformity of the femur.  In addressing this question, the examiner should consider the opinion by Dr. X, which was issued in April 2009, that found the Veteran engages in "vaulting" as a result of his left hip condition.  

If the examiner finds that the claimed osteoarthritis of the right knee is not likely caused by or due to his service-connected disability, he or she must also provide an opinion as to whether the right knee condition has been aggravated beyond its natural progression by the Veteran's service-connected osteoarthritis with ischia tuberosity, of the left hip with shortening of the left leg and deformity of the femur.  If such a conclusion is reached, the examiner must provide a baseline level of severity of the right knee condition as well as a post-aggravation level of severity.

A complete and thorough rationale for each opinion must be given.  Any opinion expressed must be supported by citation to evidence of record, known medical principles and medical treatise evidence.

2. Thereafter, the AOJ should readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case and provided with adequate time to respond before the matter is returned to the Board for additional appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

